            Case 1:20-cr-00110-LJL Document 99 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               11/16/2020
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                                                                       :
                  -v-                                                  :       20-cr-110 (LJL)
                                                                       :
LAWRENCE RAY,                                                          :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Government and a counseled victim have filed motions to quash third-party
subpoenas served by the defense on third-parties for the victims’ medical records. Dkt. Nos. 77,
78. On October 29, 2020, the Court ordered the defense to submit to the Court copies of any
materials it had obtained in response to the third-party subpoenas for in camera review. Dkt. No.
90. On the same day, the Court ordered the Government to provide to the Court “any records
received by the Government with respect to the two witnesses from the institutions subpoenaed
by the defense along with an affidavit or declaration setting forth the circumstances under which
it obtained such documents.” Dkt. No. 92.

        The parties have alerted the Court that the Government obtained records from institutions
other than those on whom the defense served its subpoenas. Dkt. No. 97 at 7. The Government
is therefore ordered to submit to the Court copies of the medical records it obtained by subpoena
from institutions other than those subject to the defense’s subpoenas for the Court’s in camera
review.

        SO ORDERED.


Dated: November 16, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
